Citation Nr: 0405027	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  00-12 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial rating greater than noncompensable 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1964.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 1999 decision of the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO, in part, granted service connection for 
bilateral hearing loss and assigned a zero percent evaluation 
for that condition, effective February 10, 1999.  The RO also 
granted service connection for tinnitus.  

Hearings were held at the RO before VA hearing officers in 
August 2000 and June 2002.  As well, a hearing was held at 
the RO before the undersigned Veterans Law Judge in September 
2003.  Transcripts of the hearings are of record.  

FINDING OF FACT

From February 10, 1999 through June 9, 1999, the veteran had 
Level II hearing in the right ear and Level I hearing in the 
left ear; since June 10, 1999, he has had Level V hearing in 
the right ear and Level I hearing in the left ear.

CONCLUSION OF LAW

An initial rating greater than noncompensable for bilateral 
hearing loss is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (effective 
prior to and since June 10, 1999), and § 4.86 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran was evaluated at a VA ear, nose and throat clinic 
in February 1999.  The assessment was mixed hearing loss on 
the right.

A statement, dated in July 1999, was received from Harold W. 
Blevins, M.D.  The physician stated that the veteran was 
severely impaired because of his hearing and experienced only 
some improvement from hearing aids.

The veteran was afforded an audiologic examination in October 
1999, at which time he reported difficulty understanding 
speech if the speaker were not facing him or if he were in a 
crowd with background noise present.  He also reported 
difficulty differentiating between consonant sounds.  Pure 
tone thresholds in the right ear, at the frequencies 1,000, 
2,000, 3,000 and 4,000 Hertz (Hz), were 75, 70, 65 and 65 
decibels (dB), respectively, for an average of 69 dB.  Pure 
tone thresholds in the left ear, at the frequencies 1,000, 
2,000, 3,000 and 4,000 Hz, were 45, 30, 25 and 30, for an 
average of 33 dB.  Speech recognition ability was 92 percent 
in the right ear and 96 percent in the left ear.  

A statement, dated in February 2000, was received from Jeff 
Brown, M.SC., a clinician associated with a practice treating 
disorders of hearing and balance.  Audiometric testing showed 
a moderate sensorineural hearing loss of approximately 50 dB 
in the left ear and 75 dB in the right ear.  Speech 
discrimination was good in the left ear and fair in the right 
ear.  A report of audiologic testing accompanies the 
statement.  

A hearing was held in August 2000 at the RO before a VA 
hearing officer.  The veteran testified that he found it hard 
to distinguish background noise from conversation.  His 
spouse testified that she often had to repeat herself and 
raise her voice in order to be heard, if the veteran were not 
looking right at her.  Additionally, the veteran's 
representative insisted that the veteran had been penalized 
by VA audiologists for his refusal to guess at speech sounds.  
He alleged that the veteran had been unfairly labeled as 
uncooperative and as a malingerer because he would not guess 
at sounds he could not identify.  

A VA audiologic examination was scheduled to be performed by 
a second VA audiologist in September 2000.  The veteran 
reported having difficulty localizing where sound was coming 
from, hearing in the presence of background noise, or hearing 
if he were not facing the speaker.  The examiner stated that 
auditory tests were not completed, due to the veteran's being 
noncooperative and to inter test reliability being poor.

A VA audiologic examination was scheduled in June 2001 and 
was to be performed by the same clinician who evaluated the 
veteran in October 1999.  She indicated that the September 
2000 evaluation was not completed because of functional 
overlay to the hearing loss which was present.  During 
testing of the right ear, the veteran could repeat words at 
70 dB HL, but did not respond to terms below 85 dB HL.  Upon 
retest of pure tones in the left ear, thresholds increased.  
Furthermore, the veteran indicated, when asked, that he could 
hear the masking for speech discrimination testing at 
intensity levels lower than his pure tone thresholds or his 
speech recognition thresholds.  The clinician pointed out 
that the veteran had been evaluated twice and each time he 
exhibited poor inter test consistency.  

A statement, dated in August 2001, was received from Jeff 
Brown, Au.D.  Audiometry showed a severe mixed loss in the 
right ear with good speech discrimination.  The ear showed a 
60 dBHL sensorineural hearing loss with good speech 
discrimination.  Speech recognition thresholds agreed in the 
right ear with pure tone averages.  Left ear results differed 
by 25-30 dBHL, that is considered significant.  

The audiologist's statement goes on to note that BSER 
recordings were obtained from 90dBHL down to 30dBHL in both 
ears.  Right ear results were consistent with pure tone  and 
SRT results.  Left ear tracings were consistent with SRT 
results and suggested a 35dBHL hearing loss in the click 
range of 1-4K.  

According to the audiologist, the veteran, during testing, 
indicated having difficulty picking the tones out of the ear 
noise in the left ear.  He appeared sincere in his attempts 
during pure testing and understood the tasks at hand.  It was 
the clinician's belief that the veteran had difficulty 
hearing the tones due to the tinnitus and ear noise in that 
ear.  The impression was that results were consistent with a 
35dBHL loss in the left ear and an 80dBHL loss in the right 
ear.  

A statement from Harold Blevins, M.D., dated in September 
2001, indicates that the veteran had almost total deafness in 
the right ear and 50-60 percent hearing loss in the left ear.  
Even with hearing aids, he did not function in a normal 
capacity.  A report of audiologic testing, performed by 
audiologist Jeff Brown's practice in August 2001, accompanies 
the physician's statement.  

The veteran was afforded an examination by a third VA 
audiologist in November 2001.  He related that he had greater 
difficulty hearing in his right ear than in his left ear.  He 
stated that he had trouble localizing sound and had great 
difficulty hearing a speaker unless facing the speaker.  He 
noted that he had greater difficulty hearing in a group or 
with background noise where the speaker was at a distance 
from him.

On diagnostic testing, pure tone standard results were 
positive at 2000 Hz and 3000 Hz for the right ear.  Pure tone 
thresholds did not correlate with speech reception thresholds 
bilaterally.  Speech discrimination scores were significantly 
reduced compared to audiometric results recorded on the VA 
audiologic examination in September 2000.  The examiner 
observed that findings were not consistent with conductive 
hearing loss that the veteran was currently presenting.  The 
assessment was that test results obtained on the current 
examination indicated fair-to-poor intra test consistency.  
Results were not considered ratable since pure tone 
thresholds were not consistent with speech reception 
thresholds obtained on the examination.

An addendum opinion, dated in January 2002, was supplied by 
the VA audiologist who examined the veteran in November 2001.  
She responded to a request from the RO's decision review 
officer pertaining to the feasibility of using the results of 
testing by a private audiologist for purposes of evaluating 
the veteran's bilateral hearing loss.  The VA audiologist 
provided an interpretation of the results of the August 2001 
audiometric testing by Jeff Brown, Au.D.  She pointed out 
that the results obtained by the private audiologist were 
similar to those obtained by VA, in that pure tone threshold 
results did not agree with speech reception threshold and 
speech discrimination results.  Audiologist Jeff Brown's 
results were suggestive of nonorganic overlay, as had been 
documented by VA clinicians based on VA audiologic 
examinations.  In addition, it was observed that VA would be 
unable to use the private audiologist's test results because 
he did not use the word list specified for speech 
discrimination testing for VA rating purposes.  It was the VA 
audiologist's opinion that the audiometric results obtained 
in August 2001 could not be used for VA rating purposes.  

A hearing was held in June 2002 at the RO before a VA hearing 
officer.  The veteran testified that he had trouble hearing 
another person speaking, if the speaker were in another room 
or if the radio or television were playing.  His spouse 
testified that the veteran had been unable to hear "Taps" 
sounded when they had attended a military funeral.  The 
veteran reiterated his representative's assertions about 
discriminatory treatment by VA in the evaluation of his 
hearing loss claim because he refused to guess at speech 
sounds being tested.  

Added to the record at the hearing in June 2002 was a word 
list used for evaluating hearing acuity.  It was reported 
that the word list had been reproduced with the permission of 
several organizations, including VA.

A VA audiologic examination was performed in July 2002 by a 
fourth VA clinician.  The examiner stated that the test 
results were not accurate.  The examiner's narrative of the 
test results follows.  The examiner related that the veteran 
appeared to be grossly exaggerating the current hearing loss.  
Speech reception thresholds were obtained for both ears-at 
65 dB for the right ear and 35 dB for the left ear.  However, 
it should be noted that the veteran's pure tone average for 
the right ear was 116.24 dB and for the left ear was 75 dB.  
This was very inconsistent.  The veteran responded to 
questions at 70 dB presentation level on the right, but 
stated he could not hear the Maryland CNC word list when it 
was presented at the same level.  

The audiologist's narrative continues by noting that the 
veteran was reinstructed numerous times on how he should 
respond to the pure tone stimulus, but maintained his stance 
that he was not able to hear at anything except the full 
output of the audiometer.  When the speech microphone was set 
to 70 dB and the examiner spoke to the veteran in the right 
ear, the veteran could clearly understand whatever was said; 
however, when the audiometer was set to the same level to do 
testing, the veteran stated that he could not hear it.  When 
he was instructed to guess at the word list when the 
audiologist was presenting words at 70 dB, a level that he 
should not have been able to hear at all, if he had a 115 dB 
threshold hearing loss, he was 20 percent correct; also, 
every word that he missed rhymed with the correct word.  For 
example, instead of repeating "glove," he repeated "love;" 
instead of repeating "go," he repeated "no;" instead of 
repeating "west," he repeated "best;" etc.  The 
audiologist commented that this was a blatant flag that the 
veteran was malingering.  The assessment was that the veteran 
had some degree of hearing loss, but certainly not to the 
degree he would have others believe.

A hearing was held in September 2003 at the RO before the 
undersigned Acting Veterans Law Judge.  The veteran testified 
that he understood only part of what people said and had to 
resort to reading lips.  He indicated that he had difficulty 
understanding another person unless he were looking directly 
at the speaker.  He pointed out that he could not distinguish 
words that rhyme with one another and that he especially had 
trouble discerning high-pitched voices.  The veteran and his 
representative reiterated their assertions about 
discriminatory treatment by VA in the evaluation of his 
hearing loss claim because he refused to guess at speech 
sounds being tested.  Testimony from the veteran's spouse was 
to essentially the same effect as the veteran's testimony.  


Preliminary Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

In this case, VA notified the veteran by letter dated in May 
2001 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to either send medical 
treatment records from private medical providers or to 
provide a properly executed release so that VA could request 
the records for him.  Further, the rating decision appealed 
and the statement of the case (SOC) and supplemental 
statements of the case (SSOC's), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claim, and essentially notified 
the veteran of the evidence needed to prevail.  The duty to 
notify of necessary evidence and of the respective 
responsibilities-his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claim, the veteran's service 
medical records are on file, as are his VA medical treatment 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
Records from private medical providers have also been 
obtained.  He was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOC's what evidence had been received.  There is 
no indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where 
the initial AOJ decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of the propriety of 
the initial rating to be assigned for bilateral hearing loss, 
a substantially complete application was received in February 
1999.  Thereafter, in a rating decision dated in December 
1999, an initial rating greater than noncompensable for 
bilateral hearing loss was denied.  Only after that rating 
action was promulgated did the AOJ, in May 2001, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  As noted above, the 
rating decision appealed and the SOC and the SSOC's, 
considered cumulatively, are documents, which like the May 
2001 VCAA letter,  served to discuss the pertinent evidence, 
provide the laws and regulations governing the claim, and 
essentially notify the veteran of the evidence needed to 
prevail.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication establishing 
service connection for bilateral hearing loss (with a 
noncompensable evaluation assigned), the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  While the Court did not 
address whether, and, if so, how, the Secretary can properly 
cure a defect in the timing of the notice, it did leave open 
the possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  


All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and SSOC's 
were provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  


Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2003).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for bilateral hearing 
loss, the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Effective June 10, 1999, during the pendency of the veteran's 
appeal, the schedular criteria for the evaluation of service-
connected ear diseases and, specifically, hearing loss, 
underwent revision.  64 Fed. Reg. 25208 (May 11, 1999).  The 
General Counsel of VA recently, citing United States Supreme 
Court and U.S. Court of Appeals for the Federal Circuit 
precedent, has held when a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the regulation identifies the types of claims to which it 
applies.  

If the regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  

If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003 (November 19, 2003).  

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the "old" criteria 
for evaluating spine disabilities apply prior to the change 
in regulation, or June 10, 1999, and that the new criteria 
apply thereafter.  

In any event, regardless of this interpretation, the Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  See VAOPGCPREC 3-2000 (2000); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Evaluations for defective hearing range from noncompensable 
to 100 percent, based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal 
auditory acuity to Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (effective prior to and since 
June 10, 1999).  Section 4.85 is for application to 
nonexceptional patterns of hearing loss, and this section 
underwent no substantive change under the revised criteria 
for evaluating hearing loss.  

The difference between the old and new criteria is that the 
amended regulations added two new provisions for evaluating 
certain exceptional patterns of hearing impairment 
that cannot always be accurately assessed under section 4.85 
because the speech discrimination test may not reflect the 
severity of communicative functioning that some veterans 
experience.  See 64 Fed. Reg. at 25203.  Under 38 C.F.R. § 
4.86(a), if pure tone thresholds in the 1000, 2000, 3000, and 
4000 Hertz frequencies are 55 dB or more, an evaluation could 
be based upon either Table VI or Table VIa, whichever results 
in a higher evaluation.  In addition, under section 4.86(b), 
when a pure tone threshold is 30 dB or less at 1000 Hertz, 
and is 70 dB or more at 2000 Hertz, an evaluation could also 
be based either upon Table VI or Table VIa, whichever results 
in a higher evaluation.  

Analysis

The results of the October 1999 VA audiologic examination are 
based on the results of pure tone threshold testing and 
speech recognition testing.  The audiologist did not report 
any inconsistencies in test results obtained.  

Using the results of the October 1999 VA audiologic 
examination, the veteran had a 69 dB average pure tone 
threshold loss in his right ear and speech recognition 
ability of 92 percent.  So under 38 C.F.R. § 4.85, Table VI, 
this is Level II hearing in his right ear.  He had a 33 dB 
average pure tone threshold loss in his left ear and speech 
recognition ability of 96 percent.  So under 38 C.F.R. 
§ 4.85, Table VI, this is Level I hearing in his left ear.  
Bear in mind, these findings are based on the relevant 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hz, exclusive 
of the findings noted at the lower frequency of 500 Hz, which 
may not be considered in determining the appropriateness of 
the current rating.  Combing the Level II hearing in the 
right ear with the Level I hearing in the left ear, in turn, 
correlates to a noncompensable rating under 38 C.F.R. § 4.85, 
Table VII.  And this is indeed the rating the veteran 
received at the outset-February 10, 1999-once service 
connection was granted.  He is not entitled to a rating 
greater than noncompensable with respect to the provisions of 
38 C.F.R. § 4.85, under either the former or revised rating 
criteria as they apply to nonexceptional patterns of hearing 
loss. 

Concerning the special provisions for exceptional patterns of 
hearing impairment which appear in the revised criteria for 
evaluating hearing loss, the veteran has at least a 55 dB 
loss at all four relevant frequencies under 38 C.F.R. 
§ 4.86(a), in his right ear.  Consequently, the special 
provisions of that regulation apply.  Under § 4.86(a), Table 
VIA, an average pure tone threshold loss in the right ear of 
69 percent is Level V.  The pattern of hearing loss in the 
left ear, however, does not meet criteria which permit 
application of 38 C.F.R. § 4.86(a).  In any event. combining 
the Level V hearing in the right ear with the Level I hearing 
in the left ear still correlates to a noncompensable rating 
under governing criteria in effect since June 10, 1999.  See, 
38 C.F.R. § 4.85, Table VII.  Additionally, the veteran does 
not have the pattern of hearing loss in either ear which 
satisfies the provisions for application of 38 C.F.R. 
§ 4.86(b).  

Following the October 1999 VA audiologic examination, the 
veteran was provided four subsequent VA audiologic 
examinations, performed by several different clinicians.  In 
all instances, results of pure tone and speech recognition 
testing were repeatedly inconsistent, as explained by several 
VA audiologists.  In particular, the VA audiologist, who most 
recently examined the veteran in July 2002, provided a 
detailed explanation, mentioned above in this decision, 
regarding why the veteran's test results are inconsistent and 
why they demonstrate malingering.  

The veteran's - and more prominently, his representative's - 
repeated assertion of unfair treatment by VA for his 
professed refusal to guess at certain words used for speech 
recognition testing is simply not supported by the well-
supported and reasoned discussions of VA clinicians about the 
test procedures.  Admittedly, the Board can think of no 
logical reason as to why multiple examiners would 
consistently treat the veteran unfairly.  

In the exercise of its duty to assist and to afford the 
veteran due process, VA sought to determine if the results of 
August 2001 audiologic testing by a private clinician might 
be adequate for the purpose of rating the veteran's bilateral 
hearing loss.  However, VA's interpretation of the private 
audiologist's test data yet again demonstrated 
inconsistencies which rendered that clinician's test data 
inadequate for evaluating the veteran's hearing loss under VA 
criteria.  Moreover, statements from the veteran's private 
physician, indicating severe hearing impairment, are 
apparently based on the private audiologist's clinical data, 
which, as previously discussed, have been shown to be 
unreliable for VA rating purposes.  

The Board has taken note of statements from the veteran and 
testimony from the veteran and his spouse about the various 
manifestations of the veteran's hearing loss.  It should be 
noted, however, that disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  So evaluating hearing 
impairment is a nondiscretionary function; VA adjudicators 
merely tabulate the results and assign the corresponding 
rating.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's bilateral hearing loss.  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question.  

For all the foregoing reasons, the claim for an increased 
rating for bilateral hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991). 


ORDER

An initial rating greater than noncompensable for bilateral 
hearing loss is denied.



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



